As filed with the Securities and Exchange Commission on May 25, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Bonnie L. Smith 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant's telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. The Merger Fund VL Schedule of Investments March 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 104.58% Agricultural Products - 1.64% 1,885 Delta and Pine Land Company (f) $ 77,662 Airlines - 0.63% 7,000 Qantas Airways Limited (c) 29,773 Aluminum - 1.67% 1,800 Novelis, Inc. (f) 79,398 Application Software - 0.45% 400 Kronos, Inc. (a) (e) 21,400 Broadcasting & Cable TV - 8.34% 2,900 Alliance Atlantis Communications Inc. (a) (e) 128,007 7,650 Clear Channel Communications, Inc. (c) 268,056 396,063 Casinos & Gaming - 7.70% 3,300 Harrah's Entertainment (b) 278,685 1,000 Station Casinos, Inc. (c) 86,570 365,255 Construction & Engineering - 1.67% 2,600 Infrasource Services Inc. (a) (f) 79,378 Construction Materials - 3.13% 600 Florida Rock Industries, Inc. (f) 40,374 7,400 Rinker Group Limited ordinary (e) 108,071 148,445 Data Processing & Outsourced Services - 0.17% 500 TNS Inc. (a) (b) 8,045 Diversified Banks - 4.66% 1,475 ABN AMRO Holding NV (f) 63,485 10,100 Banca Popolare Italiana Scrl (a) (e) 157,830 221,315 Diversified Commercial & Professional Services - 2.64% 4,100 PHH Corporation (a) (d) 125,296 Education Services - 1.74% 1,400 Laureate Education Inc. (a) (f) 82,558 Food Retail - 0.46% 1,700 Pathmark Stores, Inc. (a) (f) 21,760 General Merchandise Stores - 2.14% 4,800 Dollar General Corporation (d) 101,520 Health Care Equipment - 4.23% 4,730 Biomet, Inc. (b) 200,978 Health Care Facilities - 3.78% 1,900 Triad Hospitals, Inc. (a) (f) 99,275 2,600 United Surgical Partners International., Inc. (a) (f) 80,106 179,381 Health Care Technology - 1.72% 5,200 Dendrite International, Inc. (a) (f) 81,432 Independent Power Producers & Energy Traders - 1.21% 900 TXU Corp. (e) 57,690 Insurance Brokers - 2.06% 5,800 U.S.I. Holdings Corporation (a) (d) 97,730 Integrated Telecommunication Services - 1.38% 4,875 Portugal Telecom, SGPS, S.A. (f) 65,318 Internet Software & Services - 2.52% 2,100 WebEx Communications, Inc. (a) (d) 119,406 Investment Banking & Brokerage - 4.01% 37,400 Instinet Group Incorporated (a) (b) 190,295 Managed Health Care - 4.99% 5,750 Sierra Health Services, Inc. (a) (d) 236,727 Multi-Utilities - 1.42% 5,735 Alinta Limited (a) (e) 67,376 Oil & Gas Drilling - 1.78% 2,100 Todco (a) (f) 84,693 Oil & Gas Equipment & Services - 2.23% 1,600 Lone Star Technologies, Inc. (a) (f) 105,648 Oil & Gas Exploration & Production - 0.48% 775 Stone Energy Corporation (a) (c) 23,010 Oil & Gas Storage & Transportation - 7.66% 1,900 Kinder Morgan, Inc. (b) 202,255 6,000 OMI Corporation (c) 161,160 363,415 Regional Banks - 1.59% 1,100 Compass Bancshares, Inc. (f) 75,680 Residential REITs - 0.89% 2,900 Sunrise Senior Living REIT (f) 42,300 Specialized Consumer Services - 1.72% 5,300 The ServiceMaster Company (f) 81,567 Specialized Finance - 10.85% 4,275 Euronext NV (e) 514,789 Specialty Stores - 1.76% 2,600 Claire's Stores, Inc. (e) 83,512 Trucking - 3.35% 4,600 Laidlaw International Inc. (d) 159,160 Wireless Telecommunication Services - 7.91% 18,300 Price Communications Corporation (b) 375,516 TOTAL COMMON STOCKS (Cost $4,855,317) 4,963,491 Contracts (100 shares per contract) PUT OPTIONS PURCHASED - 0.32% Bloomberg US Lodging Index 49 Expiration: June, 2007, Exercise Price: $425.00 2,400 11 Expiration: June, 2007, Exercise Price: $425.00 539 Dow Jones EURO STOXX Telecommunications Index 1 Expiration: May, 2007, Exercise Price: $470.00 3,406 Energy Select Sector SPDR Fund 12 Expiration: April, 2007, Exercise Price: $61.00 1,920 PowerShares Dynamic Media 12 Expiration: June, 2007, Exercise Price: $17.00 1,320 SPDR Trust Series 1 9 Expiration: May, 2007, Exercise Price: $144.00 2,970 streetTRACKS SPDR Homebuilders 6 Expiration: June, 2007, Exercise Price: $37.00 2,820 TOTAL PUT OPTIONS PURCHASED (Cost $20,353) 15,375 Principal Amount SHORT TERM INVESTMENTS - 0.02% VARIABLE RATE DEMAND NOTE - 0.02% $ 668 U.S. Bank5.070% 668 TOTAL SHORT TERM INVESTMENTS (Cost $668) 668 Total Investments(Cost $4,876,338) (g) - 104.92% $ 4,979,534 Percentages are stated as a percent of net assets. ADR American Depository Receipt. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) All or a portion of the shares have been committed as collateral for written option contracts. (d) All or a portion of the shares have been committed as collateral for swap contracts. (e) All or a portion of the shares have been committed as collateral for the credit facility. (f) All or a portion of the shares have been committed as collateral for short foreign currency contracts. (g) The cost basis of investments for federal income tax purposes at 3/31/07 was as follows*: Cost of investments $4,894,797 Gross unrealized appreciation 119,860 Gross unrealized depreciation (35,123) Net unrealized appreciation $84,737 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Merger Fund VL Schedule of Securities Sold Short March 31, 2007 (Unaudited) Shares Value 5,200 Babcock & Brown Infrastructure Group $ 7,699 1,600 Banco Bilbao Vizcaya Argentaria, S.A. 39,280 4,350 Banco Popolare di Verona e Novara Scrl 135,220 225 The Great Atlantic & Pacific Tea Co., Inc. 7,465 2,050 Hercules Offshore, Inc. 53,833 3,875 Iberdrola S.A. 183,193 4,148 NYSE Group Inc. 388,875 3,175 Quanta Services, Inc. 80,074 9,180 Verizon Communications Inc. 348,106 100 Vulcan Materials Company 11,648 Total Securities Sold Short(Proceeds $1,187,229) $ 1,255,393 The Merger Fund VL Schedule of Options Written March 31, 2007 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS ABN AMRO Holdings NV 25 Expiration: May, 2007, Exercise Price: $28.00 $ 15,028 Cadbury Schweppes 34 Expiration: June, 2007, Exercise Price: $650.00 1,840 Clear Channel Communications, Inc. 28 Expiration: July, 2007, Exercise Price: $35.00 4,340 Novelis, Inc. 18 Expiration: June, 2007, Exercise Price: $45.00 450 OMI Corporation 38 Expiration: April, 2007, Exercise Price: $25.00 7,600 Station Casinos, Inc. 7 Expiration: January, 2008, Exercise Price: $90.00 210 TXU Corp. 5 Expiration: April, 2007, Exercise Price: $60.00 2,175 2 Expiration: April, 2007, Exercise Price: $65.00 180 31,823 PUT OPTIONS Cadbury Schweppes 34 Expiration: June, 2007, Exercise Price: $560.00 268 Total Options Written(Premiums received $23,166) $ 32,091 Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have reviewed the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing date of this report, as required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b)or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Merger Fund VL By (Signature and Title)/s/ Frederick W. Green Frederick W. Green, President Date05/22/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Frederick W. Green Frederick W. Green, President Date05/22/2007 By (Signature and Title)*/s/ Bonnie L. Smith Bonnie L. Smith, Treasurer Date05/22/2007 * Print the name and title of each signing officer under his or her signature.
